DETAILED ACTION       
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5, 7, 9, 11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Liu et al. (US Pub. No. 2019/0325897).
             Regarding claims 1, 9, with respect to Figures 1-12, Liu teaches a device for supporting creation of dialogue history (paragraph 0003), comprising: 
            a computer (fig.1) that  
            stores, in correspondence with utterance data indicating an utterance, dialogue scene data indicating a dialogue scene of the utterance, an utterance label [i.e., utterance type] indicating a type of the utterance, and topic word [i.e., utterance focus point information] of the utterance (fig.7, 12; paragraphs 0050-0053, 0063-0065, 0092); 
             displays on a display device one or more of the utterance, the utterance type, and the utterance focus point information for each of the dialogue scene indicated by the dialogue scene data stored in the dialogue utterance focus point information store (fig.4-8; paragraphs 0043-0046, 0052-0056); and 
              based on an operation input to the computer adjusts/updates [i.e., adds, modifies, or deletes] one or more of the dialogue scene data, the utterance type, and the utterance focus point information (Figs. 4-7; paragraphs 0043, 0044, 0047, 0053, 0054, 0056, 0058, 0060, 0062, 0069, 0076, 0084, 0085).

           Regarding claims 2, Liu teaches displaying a display block for the dialogue scene on the display device (fig.6; paragraphs 0043-0049) when the topic word/conversation interest [i.e., dialogue scene] is updated/added/adjusted [i.e., added] to the repository [i.e., dialogue utterance focus point information store] (fig.6-7; paragraphs 0047-0049, 0052, 0053); and 
              displaying the interest/conversation information [i.e., utterance focus point information] extracted or classified from any of the utterances corresponding to the dialogue scene in the display block for the dialogue scene (figs. 6-7; paragraphs 0047-0049, 0052, 0053, 0058, 0061).

               Regarding claim 3, Liu teaches adding the utterance data indicating the utterance corresponding to the dialogue scene in the display block for the dialogue scene when the dialogue scene is added to the dialogue utterance focus point information store (figs. 6-7; paragraphs 0047-0049, 0052, 0053, 0058, 0061).

                Regarding claim 4, Liu teaches adding the utterance data indicating the utterance corresponding to the dialogue scene in a non-display manner, and display the added utterance data based on a manager’s searching/drilling down [i.e., operation] to the computer (figs. 6-7; paragraphs 0047-0049, 0052, 0053, 0058, 0061).

                Regarding claims 5 and 17, Liu teaches displaying utterance data indicating the utterance from which the utterance focus point information is extracted or classified in a display style different from other utterance data (figs. 6-7; paragraphs 0047-0049, 0052, 0053, 0058, 0061).

              Regarding claims 7, Liu teaches predicting a dialogue scene of un utterance, predicting an utterance type that is a type of the utterance based on the dialogue scene (fig.3, 6,7; paragraphs 0020, 0037, 0053, 0054, 0063, 0066). 


              Regarding claim 11, Liu teaches non-transitory computer readable recording medium recording a program configured to cause a computer to function as the device for supporting creation of dialog history (fig. 12; paragraphs 0053, 0054, 0058, 0060, 0092-0095, 0098).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 

Claims 6, 8 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Pub. No. 2019/0325897).  
             Regarding claims 6 and 18-22, Liu teaches voice data representing an utterance indicated by the utterance data and outputting the voice data by text based on the operation (fig.6,7; paragraphs 0047-0049, 0052, 0053). 
              However, Liu does not specifically teach outputting the voice data by voice. Examiner takes an official notice that outputting the voice data by voice is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Liu to incorporate the feature of outputting the voice data by voice in Liu’s invention in order to provide flexibility of playing out the voice data to a user. 

              Regarding claims 8, Liu teaches acquiring an utterance of an end-of-talk unit as one unit from speech initiation to end of a conversation/end conversation phase [i.e., end-of-talk] (paragraphs 0034, 0036, 0040), and 
              predicting the dialogue scene of the utterance (0020, 0037, 0053, 0054) of the end-of-talk unit (paragraphs 0034, 0036, 0040).
              However, Liu does not specifically teach predicting an end-of-talk of an utterance recognized by speech recognition processing. Examiner takes an official notice predicting an end-of-talk of an utterance recognized by speech recognition processing is well known in the art. Thus, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/MD S ELAHEE/
MD SHAFIUL ALAM ELAHEE 
Primary Examiner, 
Art Unit 2653
January 1, 2022